UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) :November 7, 2013 USA REAL ESTATE INVESTMENT TRUST (Exact name of registrant as specified in its charter) California 0-16508 68-0420085 (State or other jurisdiction of (Commission File No.) (IRS Employer Identification incorporation) Number) 650 Howe Avenue, Suite 730 Sacramento, California (Address of principal executive offices) (Zip Code) (916)761-4992 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Matters The Trustees have called a meeting of shareholders for the purpose of considering the termination of the Trust and have sent notice thereof to shareholders of record.A copy of the Notice to Shareholders of Record is furnished as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Notice to Shareholders of Record SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated: November 15, 2013 USA REAL ESTATE INVESTMENT TRUST By: /s/ Gregory E. Crissman Gregory E. Crissman, Financial Officer (Duly Authorized Officer)
